Citation Nr: 0032375	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-13 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 40 percent for left 
shoulder adhesive capsulitis 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
April 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In August 1999, the veteran, 
sitting in Los Angeles, was afforded a videoconference 
hearing with the undersigned Board member, sitting in 
Washington, D.C.

During the Board hearing, the veteran asserted that he had 
been unable to work since 1979, due to his service-connected 
shoulder disability and submitted a statement from his VA 
physician to the effect that he was unemployable due to an 
upper extremity disability.  The Board construes this 
evidence as a claim for a total rating based upon individual 
unemployability due to service-connected disability and 
refers the matter back to the RO for further development and 
consideration.


REMAND

Service connection for residuals of a left shoulder injury 
was granted by the RO in an August 1971 rating action that 
assigned a noncompensable evaluation.  In January 1973, the 
RO assigned a compensable evaluation under Diagnostic Code 
5203, for impairment of the clavicle or scapula.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2000.)  The RO evaluated the 
veteran's disability under Diagnostic Codes 5010-5203 
(Diagnostic Code 5010 evaluates arthritis due to trauma) in 
April 1987 and, in March 1996, evaluated the shoulder 
disability under Diagnostic Code 5201 for limitation of 
motion of the arm.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5201 (2000).

The veteran contends that the current manifestations of his 
service-connected left shoulder adhesive capsulitis are more 
severe than are represented by the presently assigned 40 
percent disability rating.  The RO recharacterized the 
veteran's left shoulder disability and assigned the 40 
percent rating, under Diagnostic Codes 5201-5200, in an April 
1999 rating action.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2000).

At his August 1999 Board hearing, the veteran testified that 
his service-connected left shoulder disability caused severe 
and constant radiating shoulder and neck pain.  He wore a 
sling on his left arm and said he tired easily from the pain 
and dropped things.  Pain affected the veteran's ability to 
concentrate and he last worked in 1979 as a security guard.

Furthermore, according to a March 1999 fee-based VA 
orthopedic examination report, x-ray of the left shoulder 
indicated moderate osteoarthritis of the acromioclavicular 
joint.  The orthopedic specialist found that the veteran had 
a "very rigid frozen shoulder" that may require further 
diagnostic studies, including a magnetic resonance image 
(MRI) of his shoulder to determine whether a rotator cuff 
injury occurred at the time of the veteran's original 
dislocation.  The examiner stated that the veteran's adhesive 
capsulitis was associated with significant overhang of an AC 
(acromioclavicular) joint arthritis.  In the specialist's 
opinion, it was likely the veteran had an impingement 
tendinitis of his shoulder for many years that was the origin 
of his adhesive capsulitis of the shoulder, rather than the 
previous dislocation.

Under Diagnostic Code 5201, a 30 percent evaluation requires 
that motion of the minor arm be limited to 25 degrees from 
the side and a 40 percent evaluation requires such limitation 
of motion of the major (dominant) arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Under Diagnostic Code 5200 regarding 
ankylosis of the scapulohumeral articulation, unfavorable 
abduction of the minor arm limited to 25 degrees from the 
side warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

In DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), the Court 
held that in evaluating a service-connected joint disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Code 5201 does not subsume 38 C.F.R. §§ 4.40 
and 4.45 and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the arm is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the affected joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional loss of range of motion due 
to any weakened movement, excess fatigability or 
incoordination.

Under the Court's ruling in Bierman v. Brown, 6 Vet. App. 
125, 131-132 (1994), the assignment of a separate disability 
rating for a neurological disability under 38 C.F.R. § 4.124a 
may be appropriate when its manifestations are distinct from 
symptoms (i.e., that is neither duplicative or overlapping) 
attributable to the musculoskeletal disorder.  

Too, under appropriate circumstances, a separate evaluation 
for left shoulder arthritis, based upon additional 
disability, may be appropriate.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997).  See also Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991) (A compensable evaluation under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 may be assigned 
where there is painful motion with joint or periarticular 
pathology.).

Further medical evaluation is thus deemed necessary to 
determine the appropriate rating for the disability at issue 
on this appeal and to determine whether left shoulder 
arthritis and any diagnosed left arm and neck neurologic 
symptomatology is attributable to the service-connected left 
shoulder adhesive capsulitis.

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter referred to as the "Act").  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), that had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the Act, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
left shoulder disability since 1999.  
After securing the necessary 
release(s), the RO should attempt to 
obtain these records and associate 
them with the claims folder.

2. The RO should determine if the veteran 
is currently in receipt of Social 
Security Administration (SSA) 
disability benefits and, if so, should 
obtain from the SSA the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied 
upon concerning that claim.

3. Then, the veteran should be afforded 
VA orthopedic and neurologic 
examinations by appropriate 
specialists, if available, to 
determine the current severity of his 
service-connected left shoulder 
adhesive capsulitis.  All indicated 
tests and studies should be performed.  
The claims folder with a copy of this 
REMAND should be made available to the 
examiner(s) for review before the 
examination.  The examiners are 
requested to describe in detail all 
current manifestations of the 
veteran's service-connected left 
shoulder adhesive capsulitis, 
including neurologic residuals, with 
particular attention to the current 
nature and extent of any 
osteoarthritis and impingement 
tendinitis of the left shoulder.  (1) 
The orthopedist should specifically 
identify the extent of any muscle 
impairment associated with the 
service-connected disability and the 
neurologist should specifically 
identify any neurological impairment 
associated with the service-connected 
left shoulder disability.  (2) The 
examiners should provide an opinion, 
to the extent possible, as to whether 
it is at least as likely as not that 
any radicular symptoms in the left arm 
and neck are due to the veteran's 
service connected left shoulder 
disability or to non-service connected 
injuries.  (3) The physicians should 
be specifically requested to identify 
any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected disability.  
(4) The physicians should also be 
requested to provide an opinion, with 
complete rationale, as to whether it 
is at least as likely as not that pain 
could significantly limit functional 
ability during flare-ups, if the 
veteran describes flare-ups.  (5) The 
physicians should also be requested to 
describe any weakened movement, excess 
fatigability or incoordination 
associated with the service-connected 
disability.  (6) Both examiners should 
express their opinions concerning the 
impact of the service-connected left 
shoulder disability on the veteran's 
ability to work.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  A complete 
rationale for any opinions expressed 
must be provided.

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5. Then, the RO should review the record 
and readjudicate the claim for a 
rating in excess of 40 percent for the 
service-connected left shoulder 
adhesive capsulitis.  The veteran's 
potential entitlement to a separate 
rating based on nerve involvement or 
arthritis should be considered.  
Consideration should be given to the 
assignment of separate ratings 
pursuant to Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) and Bierman v. 
Brown, 6 Vet. App. 125, 130 (1994).  
If the RO decides to assign a single 
rating rather than separate ratings, 
all applicable codes should be 
identified, and the extent to which 
the rating is allocated among such 
codes must be articulated in detail.  
The RO should also then adjudicate the 
claim for a total rating due to 
individual unemployability due to 
service-connected disabilities, if it 
has not been rendered moot.  The issue 
of a total rating due to individual 
unemployability due to service-
connected disabilities should be 
adjudicated by considering the 
"average person" standard under 38 
C.F.R. § 4.15 (2000) as well as the 
"unemployability" standard under 38 
C.F.R. § 4.16 (2000).  It should also 
be considered under the provisions of 
38 C.F.R. §§ 3.340, 3.341 (2000) as 
well as on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(1) (2000).  
If any determination made is 
unfavorable to the veteran, a 
supplemental statement of the case 
that sets forth the evidence received 
since the April 1999 supplemental 
statement of the case (SSOC) should be 
provided to the veteran and his 
representative.  The SSOC must contain 
notice of all relevant actions taken 
on the claim for benefits, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





